      Case 2:19-cv-01219-GBW-KRS Document 44 Filed 02/11/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

RANDY FLOWERS,

               Plaintiff,

v.                                                             No. 2:19-cv-1219 GBW/KRS

UNITED PARCEL SERVICE, INC.,

               Defendant.

            ORDER GRANTING JOINT MOTION TO EXTEND DEADLINES

       THIS MATTER is before the Court on the parties’ Joint Motion to Extend Discovery and

Dispositive Motion Deadlines, (Doc. 43). The parties’ requested extensions will affect the trial

set to start July 26, 2021, so the Court consulted with the presiding judge who indicated he will

set a status conference to move the trial. Therefore, the Court finds the Motion is well-taken and

should be GRANTED. By separate order, the Court will set a status conference to discuss the

status of this case and the settlement conference currently set for May 4, 2021.

       IT IS THEREFORE ORDERED that the case management deadlines in this case are

extended as follows:

       (a) Termination of discovery:           April 27, 2021;

       (b) Motions relating to discovery:      May 11, 2021;

       (c) All other motions:                  June 1, 2021;

       (d) Pretrial order:      Plaintiff to Defendant by:     June 29, 2021;

                                Defendant to Court by:         July 13, 2021.



                                                      ______________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE
